Citation Nr: 0202398	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  01-00 126	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1971.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in December 2000, the veteran indicated that he 
wanted a local hearing before a hearing officer.  The RO 
scheduled the veteran for such a hearing in January 2001, but 
two days before the date of the scheduled hearing, the 
veteran contacted the RO and indicated that he wished to 
defer the hearing.  He also indicated that he was reserving 
his right to reschedule another hearing, if necessary, in the 
future.  Inasmuch as the veteran has not exercised his right 
to reschedule another hearing, the Board considers the 
hearing request withdrawn and deems this case ready for 
review by the Board.  

A report of a VA examination conducted in March 2001, which 
links psychiatric symptomatology not associated with PTSD to 
the veteran's in-service experiences, appears to raise a 
claim to reopen a previously denied claim of entitlement to 
service connection for a psychiatric disorder other than 
PTSD.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In September 1999, the Board denied, in part, the 
veteran's claim of entitlement to service connection for 
PTSD.

2.  The Board notified the veteran of its decision and 
advised him of his appellate rights, but the veteran did not 
appeal the decision to the United States Court of Appeals for 
Veterans Claims (Court).  

3.  The veteran filed a motion for reconsideration of the 
September 1999 decision, but the Board denied this motion.

4.  The evidence associated with the claims file subsequent 
to the Board's September 1999 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the claim.  

5.  The RO notified the veteran of the evidence needed to 
substantiate his claim for service connection for PTSD and 
obtained and fully developed all relevant evidence necessary 
for an equitable disposition of that claim. 

6.  The veteran's PTSD is related to a verified in-service 
stressor.  


CONCLUSIONS OF LAW

1.  The Board's September 1999 decision denying entitlement 
to service connection for PTSD is final.  38 U.S.C.A. §§ 
7103, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 
(2001). 

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.304(f) (2001), as 
amended by 66 Fed. Reg. 45,620-45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
In a rating decision dated August 2000, the RO acknowledged 
that the veteran's original PTSD claim had been denied by the 
Board and that that decision was final.  Despite this fact, 
the RO characterized the issue on appeal as entitlement to 
service connection for PTSD.  The requirement of submitting 
new and material evidence to reopen a claim is a material 
legal issue that the Board is required to address on appeal 
regardless of the RO's characterization.  Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  The Board has thus 
recharacterized the issue on appeal as noted on the title 
page of this decision.

The RO denied the veteran service connection for PTSD in 
April 1994 and February 1996, and in September 1999, the 
Board affirmed these denials.  The Board based its denial on 
a finding that a diagnosis of PTSD was not confirmed during a 
recent VA examination.  In denying the veteran's claim, the 
Board considered the veteran's service medical and personnel 
records, private medical reports, VA examination reports, a 
letter from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the U.S. Army and Joint 
Services Environmental Support Group), written statements and 
testimony of the veteran, and written statements of a fellow 
serviceman and the veteran's representative and mother.

The Board notified the veteran of its September 1999 decision 
and advised him of his appellate rights with regard to that 
decision.  When the Board disallows a claim, the disallowance 
becomes final unless the Chairman determines that 
reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.1100 (2001).  In this case, 
following the receipt of the notification, the veteran sought 
reconsideration of the September 1999 decision, which the 
Board denied in March 2000.  The veteran did not, however, 
appeal the decision to the United States Court of Appeals for 
Veterans Claims.  The decision is thus final.  

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  Under the former version of 38 C.F.R. § 3.156(a), 
which is applicable to the veteran's June 2000 claim to 
reopen, "new and material evidence" is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (2000); see 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a) (effective August 29, 2001)); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the appellant in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  Due to the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107), 
however, the adjudicator may no longer analyze a claim to 
reopen in the manner developed by the Court in 1999.  Rather, 
after the adjudicator finds that new and material evidence 
has been submitted and reopens a claim, he need not determine 
whether the claim is well grounded.  Instead, the adjudicator 
must determine whether the VA has fulfilled its duty to 
assist the appellant in developing his claim, and if so, 
decide the merits of that claim.  

The evidence that has been associated with the veteran's 
claims file since the Board's September 1999 decision 
includes: (1) a February 1999 report from James Tripp, Ed.D., 
a licensed psychologist with a doctorate in education; (2) a 
report of a VA mental disorders examination conducted in July 
2000; (3) a report of a VA PTSD examination conducted in 
March 2001; and (4) VA outpatient treatment records dated 
from 1999 to 2002.  This evidence is neither cumulative nor 
redundant of evidence previously submitted to agency 
decisionmakers.  Therefore, the Board finds that it is new.  

The Board also finds that the new evidence is material 
because it bears directly and substantially upon the specific 
matter under consideration, and by itself and in connection 
with evidence previously assembled, is so significant that it 
must be considered to decide fairly the merits of the claim 
to reopen.  The Board bases this finding on the fact that the 
February 1999 report includes a diagnosis of PTSD, the 
absence of which was the basis of the Board's denial in 
September 1999. 

Having determined that new and material evidence has been 
submitted, the Board reopens the veteran's PTSD claim.  The 
Board must now decide whether the veteran is entitled to 
service connection for PTSD.

During the pendency of the veteran's appeal, legislation was 
passed that eliminates the need for a claimant to submit a 
well-grounded claim and enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which were not 
final as of that date.  38 U.S.C.A. § 5107, note (Effective 
and Applicability Provisions) (West Supp. 2001).  Further, as 
previously noted, in August 2001, the VA issued regulations 
to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it considered the veteran's claim pursuant to the VCAA.  
However, prior to the enactment of that law, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA.  Therefore, the Board's 
decision to proceed in adjudicating the veteran's claim does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, in a rating decision dated 
August 2000 and a letter notifying the veteran of that 
decision, the RO informed the veteran that his claim had been 
denied and advised him of the evidence needed to substantiate 
his claim.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  
Moreover, in a statement of the case issued in September 2000 
and supplemental statements of the case issued in March 2001 
and October 2001, the RO notified the veteran of all 
regulations pertinent to service connection claims, informed 
him of the reasons for which it had denied his claim, and 
provided him an opportunity to present evidence and argument 
in support of his claim.

Second, as required by the VCAA, the RO assisted the veteran 
in obtaining and fully developing all evidence necessary for 
the equitable disposition of his claim.  See 38 U.S.C. § 
5103A (West Supp. 2001).  For instance, after the veteran 
filed his claim to reopen, the RO secured all evidence 
identified by the veteran as being pertinent to that claim, 
including VA outpatient treatment records.  The veteran has 
not reported, and the Board is not aware of, any other 
outstanding evidence that might substantiate the claim at 
issue.  In addition, the RO afforded the veteran additional 
VA examinations, during which a psychologist and a 
psychiatrist addressed whether the veteran had PTSD and a 
psychiatrist reconciled the conflicting diagnoses of record.  
The RO also afforded the veteran an opportunity to testify at 
a local hearing before a hearing officer in support of his 
claim, but, as previously discussed, two days before the 
hearing was scheduled, the veteran withdrew his request for 
such a hearing. 

The Court has held that the VCAA does not require remand of 
all claims pending on its effective date.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001); see also Wensch v. 
Principi, 15 Vet. App. 362, 367-70 (2001) (holding that when 
there is extensive factual development in a case and further 
assistance would not aid in substantiating a claim, the VCAA 
is inapplicable).  Inasmuch as the RO has notified the 
veteran of the evidence needed to substantiate his claim and 
has obtained and fully developed all relevant evidence 
necessary for the equitable disposition of that claim, a 
Remand to comply with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 

The veteran seeks service connection for PTSD.  He claims 
that he developed this disorder as a result of stressors 
experienced from July 1969 to February 1971, when he served 
on active duty as a medic for the 93rd Evacuation Hospital 
unit.  These stressors include: (1) carrying the wounded in 
action from a heliport to an emergency station; (2) having to 
tag dead bodies in body bags and search them for possessions; 
(3) having to reassemble body parts and match loose 
extremities from dismembered bodies; (3) unzipping one body 
bag, out of which a pilot's head flew into the air, causing a 
splattering of brains and blood on the veteran's face and 
chest; (4) finding the body of a young soldier, who had 
received a minor shrapnel wound in the buttocks, but who 
appeared to have died from fright, after choking on his own 
vomit; (5) witnessing a colonel step out of a helicopter, 
stand up straight, and get decapitated by the blades flying 
overhead; (6) experiencing incoming artillery and mortar 
fire; and (7) recalling the swollen and bloated corpse of a 
pilot, who had been shot down over water and had a gaping 
wound in his abdomen and maggots infested in the wound. 

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2001).  

In this case, as discussed below, the evidence satisfies the 
first element of a PTSD claim under 38 C.F.R. § 3.304, 
because it establishes that the veteran has been diagnosed 
with PTSD.  While this evidence also establishes that the 
veteran has been diagnosed with multiple psychiatric 
disorders other than PTSD, collectively, it supports a 
finding that the veteran has PTSD.

According to this evidence, the veteran first expressed 
complaints related to his mental state during active duty in 
March 1970, but was not noted to have PTSD symptoms until 
1993.  During active duty in March 1970, the veteran reported 
that he was having difficulty sleeping and an examiner 
diagnosed situational reaction.  

From 1971, when the veteran was discharged from service, to 
1983, the veteran did not seek treatment for complaints 
related to his mental state.  From September 1984 to December 
1984, the veteran was seen at the Psychiatric Consultation 
Center, P.C., but records of this treatment have been 
destroyed.  From September 1988 to October 1988, the veteran 
was hospitalized and received follow-up treatment for alcohol 
dependency at Brighton Hospital.  From April 1991 to December 
1993, the veteran saw Daniel A. Miller, BSW, CSW, a substance 
abuse therapist at Tuscola Substance Abuse Services.  
According to a December 1993 letter submitted by Mr. Miller, 
at the time of the veteran's first visit, he was suffering 
from PTSD.  Thereafter, he participated in therapy sessions 
with Dr. Binkley, who treated the veteran with medication for 
chronic depression and PTSD symptoms.  

In March 1994, the veteran underwent a VA general disorders 
examination, during which an examining physician diagnosed 
chronic dysthymia and substance dependent personality traits 
(alcoholism).  On this date, the veteran reported that he had 
been a medic in Vietnam and, as part of his duties, opened 
body bags that were filled with dismembered body parts.  He 
also reported that, during active duty, he witnessed the 
blades of a helicopter propeller decapitate an officer as he 
exited the helicopter (an event he later indicated might not 
have occurred), and that, since discharge, he had 
occasionally dreamt of a soldier who choked to death on his 
own emesis.  The examiner indicated that, although the 
veteran presented with certain aspects of PTSD, a sufficient 
stressor had not been developed.  The examiner explained that 
the veteran had not engaged in actual combat, and that his 
exposure to dismembered bodies was not necessarily unique to 
Vietnam.  The examiner also explained that the veteran's 
efforts to avoid thoughts, feelings and activities were not 
particularly strong, that he would not wear a bold Vietnam 
medal if he was truly attempting to avoid thoughts of Vietnam 
or activities related thereto, and that he did not appear to 
be living a completely detached life.  The examiner concluded 
that findings of PTSD were not complete.

From November 1995 to March 1996, the veteran participated in 
a 14-week program run by Daniel A. Miller, MA, LLP, a program 
therapist at Thumb Area Behavioral Services Center 
(presumably the same individual who previously treated the 
veteran at Tuscola Substance Abuse Services).  According to a 
February 1997 letter submitted by Mr. Miller, the veteran 
claimed that he was not using alcohol or marijuana during 
treatment, but was dealing with major depression and PTSD 
because of the Vietnam War.  Mr. Miller noted diagnoses of 
alcohol and cannabis dependence, unspecified, major 
depression and PTSD.  He indicated that the veteran's Vietnam 
duties seemed to be grotesque inasmuch as they involved the 
reassembly of soldiers' extremities to their bodies.  

In August 1998, the veteran underwent a VA mental disorders 
examination, during which an examining physician diagnosed 
alcohol dependence.  On that date, the veteran reported that 
his service duties included searching through dead bodies and 
having to match up arms and bodies from various decapitated 
individuals.  He also reported that, during one search, he 
opened a body bag and someone's brains flew out on him.  When 
queried as to past psychiatric treatment, the veteran 
indicated that he had not sought such treatment for his 
psychiatric symptoms, but rather, had been involved in 
alcohol detoxification programs.  The examiner indicated that 
the veteran's main symptoms were a long history of problems 
with anger and interpersonal relationships, which were 
related to an alcohol abuse pattern.  The examiner also 
indicated that, although the veteran reported having some 
symptoms consistent with PTSD, he did not report symptoms 
that met the full criteria of PTSD, such as recurrent 
intrusive dreams and nightmares related to the event or a 
tendency to act out as if the event was occurring on a 
regular basis. 

In February 1999, Mr. Tripp, Ed.D., a licensed psychologist, 
submitted a report of an evaluation of the veteran.  Therein, 
he rendered a diagnosis of PTSD.  He recorded the veteran's 
in-service history of having to sack, search and tag dead 
bodies, experiencing the brains of a dead individual pop in 
his face after opening a body bag, and fearing incoming 
artillery shells.  He noted that the veteran avoided watching 
war movies, was preoccupied with traumatic Vietnam 
experiences, had nightmares and flashbacks, isolated himself, 
and blocked his memory with regard to various aspects of 
Vietnam military experiences.  He also noted that the veteran 
was traumatized by his Vietnam experience, had to handle 
countless mangled and mutilated bodies and search these 
bodies for personal effects and identification, and had 
severe PTSD related to his wartime experience.

In June 2000, the RO scheduled the veteran for another 
examination so that an examiner could reconcile the 
conflicting evidence of record.  In scheduling the 
examination, the RO explained that the record contained 
reports from two private therapists diagnosing PTSD and 
reports from two VA physicians ruling out a diagnosis of 
PTSD.  

A VA psychologist conducted the VA mental disorders 
examination in July 2000.  During this examination, the 
veteran reported a long-standing history of alcohol addiction 
and an extensive record of alcohol-related problems with the 
law.  He also reported that he had not been hospitalized for 
psychiatric symptoms, but was seeing a VA physician every two 
to three weeks for medication management.  The examiner 
conducted a comprehensive mental status evaluation, and based 
on the findings of that evaluation, he diagnosed depression, 
not otherwise specified, alcohol dependence (in partial 
remission) opiate dependence (heroin-in full sustained 
remission), and nicotine dependence.  He explained that the 
veteran's clinical presentation more clearly resembled an 
affect disorder.  

In January 2001, after recognizing that a psychologist, 
rather than a psychiatrist conducted the previous 
examination, the RO requested yet another examination so that 
a board-certified psychiatrist with a medical background 
could reconcile the conflicting diagnoses of record.  

In March 2001, the veteran underwent a VA PTSD examination by 
such an examiner.  During this examination, the veteran 
reported that he had never participated in a PTSD program, 
but had participated in multiple alcohol detoxification 
programs.  With regard to in-service experiences, he 
reiterated that he had reassembled dead bodies, had had his 
face splattered with a dead soldier's brains, and had feared 
incoming artillery fire.  He indicated that he tried not to 
think of his wartime experiences and avoided watching 
military shows.  The examiner diagnosed alcohol dependence, 
currently in remission, dysthymic disorder, anxiety disorder, 
not otherwise specified, and personality disorder, not 
otherwise specified.  He explained that the veteran presented 
with a clear history of alcohol dependence associated with, 
and perhaps superimposed upon, chronic depression.  He also 
explained that, while the veteran had significant anxiety 
symptoms, some of which resembled PTSD, he did not meet the 
full criteria for that disability due to a lack of recurring 
nightmares and flashbacks and the absence of persistent 
avoidance of stimuli and persistent symptoms of increased 
arousal.  He concluded that, despite the foregoing, the 
veteran was significantly distressed because of his recurring 
and intrusive recollections of his Vietnam experiences, some 
of which might be responsible for his current dysphoria and 
social and occupational impairment.  

VA outpatient treatment records dated from 1999 to 2000 
confirm that the veteran is on a medication for complaints 
related to his mental state.  During this time period, a VA 
psychiatrist who consistently evaluated the veteran never 
attributed the veteran's complaints to PTSD.  Rather, he 
attributed those complaints to major depression, recurrent 
without psychotic features, and alcohol dependence, 
occasionally noted to be in remission.  According to VA 
outpatient treatment records dated in 2002, which the veteran 
submitted directly to the Board in February 2002 with a 
waiver of RO consideration, this same psychiatrist saw the 
veteran in January 2002 for medication review and changed his 
diagnosis to include chronic PTSD.  A social worker's note 
dated February 2002 reflects that, following the veteran's 
meeting with the VA psychiatrist, he attended a PTSD support 
group.  

The above evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
veteran has PTSD.  The Board must therefore weigh the 
probative value of these opinions.  The probative value of a 
medical opinion is based on the physician's personal 
examination of the patient, his knowledge and skill in 
analyzing the data, and the medical conclusion that he 
reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The credibility and weight to be attached to an opinion is 
within the province of the Board as an adjudicator.  See 
Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993). 

According to the aforementioned evidence, seven individuals 
have evaluated the veteran's mental state and rendered 
psychiatric diagnoses.  Of the evidence of record, the Board 
accords the greatest weight to the opinion offered by the VA 
examiner in March 2001 and to the findings of the VA 
psychiatrist noted from 1999 to 2002.  

Due to their training and status as psychiatrists, these 
individuals clearly have the most knowledge with regard to 
psychiatric disorders and the requisite skill to analyze the 
data and render a proper diagnosis.  With regard to the VA 
examiner, prior to rendering his diagnosis in March 2001, he 
reviewed the entire record, including the opinions of Mr. 
Miller and Mr. Tripp, and conducted a comprehensive 
evaluation of the veteran.  After diagnosing alcohol 
dependence, dysthymic disorder, anxiety disorder and 
personality disorder, he explained that, although the veteran 
exhibited some symptoms that resembled PTSD, he did not meet 
the full criteria for a finding of PTSD.  The VA 
psychiatrist, on the other hand, consistently diagnosed major 
depression and alcohol dependence from 1999 to 2000, and then 
in 2002, after having had the benefit of treating the veteran 
for several years, changed the diagnosis to include PTSD and 
referred the veteran to a PTSD treatment program.  Given that 
this individual has been responsible for regulating the 
veteran's psychiatric medication for years and is the most 
recent examiner of record, he likely is most familiar with 
the veteran's current psychiatric symptomatology.   

The Board also accords great weight to the opinions of the VA 
examiners who conducted the examinations in March 1994, 
August 1998, and March 2001.  These examiners, all of whom 
ruled out PTSD, included two physicians trained in medicine 
and a psychologist.  They rendered diagnoses after reviewing 
the claims file in its entirety and comprehensively 
evaluating the veteran.  The Board accords the least weight 
to the opinions of Mr. Miller and Mr. Tripp.  The reports of 
these individuals were not based on a review of the claims 
file.  Moreover, in the case of Mr. Miller's reports, the 
findings noted therein are based on his treatment of the 
veteran's substance abuse problems, rather than treatment of 
any psychiatric disorder. 

Having found that the VA examiner's January 2001 opinion and 
the VA psychiatrist's 1999 to 2002 findings are the most 
probative evidence of record, the Board concludes that this 
evidence supports a finding that the veteran has PTSD. Under 
38 U.S.C.A. § 5107(b) (West Supp. 2001), the veteran is 
entitled to the benefit of the doubt in resolution of this 
matter given that the most probative evidence is in relative 
equipoise.  

The evidence also satisfies the second element of a PTSD 
claim under 38 C.F.R. 
§ 3.304, because it establishes a link between the veteran's 
PTSD and an in-service stressor.  In February 1997, Mr. 
Miller attributed the veteran's PTSD and major depression to 
the Vietnam War, specifically, his in-service duty of 
reassembling the extremities of soldiers in combat to their 
respective bodies.  In addition, in February 1999, Mr. Tripp 
attributed the veteran's PTSD to his experiences of sacking 
and tagging dead bodies, searching bodies for personal 
effects, having the brains of a dead soldier pop in his face 
while opening a body bag, witnessing individuals with the 
worst injuries being brought to his hospital, and fearing 
incoming artillery shells. 

The question then becomes whether there is credible 
supporting evidence of record that any of these stressors 
actually occurred.  The Court has held that, in adjudicating 
a claim for PTSD, the evidence necessary to establish the 
occurrence of a stressor during service varies depending on 
whether the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown 
through military citation or other appropriate evidence that 
a veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2001).  In determining 
whether the veteran participated in combat, the veteran's 
oral and written testimony will be weighed together with the 
other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 
146 (1997).   

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis, and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166  (1996).

In May 1997, the RO contacted USASCRUR in an attempt to 
verify the veteran's alleged stressors.  In December 1997, 
the Director of USASCRUR responded to the RO's inquiry by 
letter.  Therein, he wrote that the DA Form 20 of record 
documented that the veteran had a military occupational 
specialty of Medical Specialist and was assigned to the 93rd 
Evacuation Hospital during Vietnam.  He also wrote that one 
of the major duties of a Medical Specialist was to administer 
emergency medical treatment to battlefield casualties.  The 
Director did not specifically confirm that any of the 
veteran's alleged stressors actually occurred.  However, his 
written statement indicates that, as a Medical Specialist, 
the veteran likely witnessed individuals with the worst 
injuries being brought to his hospital, a stressor that Mr. 
Tripp, the licensed psychologist, linked to the veteran's 
PTSD.  

Based on the aforementioned evidence, the Board finds that 
the veteran's PTSD is related to a verified in-service 
stressor.  The Board thus concludes that the veteran's PTSD 
was incurred in service.  Inasmuch as the evidence supports 
the veteran's claim of entitlement to service connection for 
PTSD, this claim must be granted under 38 U.S.C.A. § 1110 
(West Supp. 2001).


ORDER

Service connection for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

